752 N.W.2d 470 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Montreal Darnell CHRISTIAN-BATES, Defendant-Appellee.
Docket No. 136162. COA No. 269919.
Supreme Court of Michigan.
July 23, 2008.
On order of the Court, the application for leave to appeal the March 25, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of Appeals and we REINSTATE the defendant's convictions and sentences. The trial court's admitted error in cutting off defense counsel's closing argument to the jury was harmless where the defendant admitted shooting at the victim, the only question for the jury was the defendant's intent, and the jury convicted the defendant of the lesser offense of assault with intent to do great bodily harm. MCL 769.26.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.